                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                                      )
v.                                    )            CR419-089
                                      )
MICHAEL WILLIAMS,                     )
                                      )
      Defendant.                      )

                                    ORDER

      Before the Court is defendant’s Motion for Bond, doc. 57, Motion to

Suppress, doc. 58, Motion to Dismiss, doc. 591.              These motions are

scheduled for a hearing on Thursday January 30, 2020 at 1:30pm.

      The Court anticipates that all parties will be prepared to argue these

motions in full. Defendant should not anticipate relying on the papers as

the sole support for his motions.         Specifically, defendant’s Motion to

Dismiss merely cites 18 U.S.C. § 3161 and does not explain whether any

time is otherwise excludable. The Court anticipates that defendant will




1
 This appears to be a rehash of defendant’s previously filed Motion to Dismiss, doc.
41, which was withdrawn, doc. 44.
be able to fully support his motion via oral argument, testimony, or

evidence at the hearing.

     SO ORDERED, this 28th day of January, 2020.



                               _______________________________
                                 _________________________
                               CHR    PHER L. RAY
                                HRISTOPHER
                                 RISTOPH
                               UNITED STATESS MAGISTRATE JUDGE
                               SOUTHERN DISTRICT OF GEORGIA




                                 2
